        Case 1:19-cr-10195-WGY Document 56-1 Filed 06/22/20 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS


  UNITED STATES OF AMERICA
                                                       No. 19-cr-10195-WGY
         v.

  HAOYANG YU, et al.


                                 APPENDIX A
              COMPARABLE CASES OF ALLEGED TRADE SECRET THEFT
               IN FEDERAL AND STATE COURTS IN MASSACHUSETTS

        The cases listed below are illustrative examples of federal and state civil cases in
Massachusetts involving allegations that non-Chinese defendants stole (or attempted to steal) trade
secrets, in many cases from their former employers. They are not a complete catalogue of such
cases. Moreover, the defendants’ names have been used as reliable indicators of race and ethnicity.
While not a perfect methodology, “[n]ame analysis has been used by epidemiologists and other
researchers as a method to identify the race of subjects whose race cannot be directly verified.
Andrew C. Kim, “Prosecuting Chinese ‘Spies’: An Empirical Analysis of the Economic Espionage
Act,” 40 CARDOZO L. REV. 749, 781-82 nn.174-77 (2018) (collecting published, peer-reviewed
examples including a 1997 study that found, when more than 1,000 persons were identified as
“Chinese” based on name analysis, only 2% were misclassified).
Federal Cases

      Viken Detection Corp. v. Paul E. Bradshaw and Videray Technologies, Inc.,
       384 F. Supp. 3d 168 (D. Mass. 2019)

      Bose Corp. v. Andre Goldstein,
       No. 19-cv-11707-ADB, 2019 U.S. Dist. LEXIS 225320 (D. Mass. Oct. 23, 2019)

      Phio Pharmaceuticals Corp. v. Anatasia Khvorova,
       No. 18-cv-12181-DJC, 2019 U.S. Dist. LEXIS 94820 (D. Mass. June 6, 2019)

      Allstate Insurance Co. v. James Fougere, Sarah Brody-Isbill, and A Better
       Insurance Agency, Inc.,
       No. 16-cv-11652-JGD, 2019 U.S. Dist. LEXIS 168577 (D. Mass. Sept. 30, 2019)

      Maine Pointe, LLC v. Michael T. Collins and MTC International Consulting,
       No. 18-cv-12072-DJC, 2018 U.S. Dist. LEXIS 183277 (D. Mass. Oct. 25, 2018)




                                                1
        Case 1:19-cr-10195-WGY Document 56-1 Filed 06/22/20 Page 2 of 3



      Ooyala, Inc. v. Raul Francisco Garcia Dominguez, Dario Perez Real, and
       Brightcove, Inc.,
       No. 17-cv-10943-GAO, 2018 U.S. Dist. LEXIS 113962 (D. Mass. July 10, 2018)

      Athenahealth, Inc. v. Lauren May,
       272 F. Supp. 3d 281 (D. Mass. 2017)

      Unum Group v. Timothy Loftus,
       220 F. Supp. 3d 143 (D. Mass. 2016)

State Cases

          Coretelligent, LLC v. John Murphy,
           No. SUCV2019-1219-BLS1, 2019 Mass. Super. LEXIS 100 (May 3, 2019)

          America’s Test Kitchen, Inc. v. Christopher Kimball,
           No. SUCV2016-03325-BLS2, 2019 Mass. Super. LEXIS 41 (Mar. 20, 2019)

          Microsemi Corp. v. David Langois,
           No. SUCV2017-1065BLS1, 2018 Mass. Super. LEXIS 65 (Mar. 5, 2018)

          Frequency Therapeutics, Inc. v. Peter Weber and Decibel Therapeutics, Inc.,
           No. SUCV2018-03471-BLS2, 2018 Mass. Super. LEXIS 553 (Nov. 29, 2018)

          Hologic, Inc. v. DDIT, Inc. and Lawrence Ibbetson,
           No. 1784-cv-02659-BLS1, 2018 Mass. Super. LEXIS 486 (Sept. 13, 2018)

          Hyperactive, Inc. v. D. Douglas Young and AVFX, LLC,
           No. 1884-cv-02097-BLS1, 2018 Mass. Super. LEXIS 225 (July 20, 2018)

          Rentex, Inc. v. Thomas Franco and 4Wall Entertainment, Inc.,
           No. 1884-cv-01946, 2018 Mass. Super. LEXIS 113 (July 16, 2018)

          Agenus, Inc. v. Janis McCourt,
           No. 1784-cv-00427-BLS2, 2018 Mass. Super. LEXIS 15 (Jan. 18, 2018)

          Oxford Global Resources v. Jeremy Hernandez,
           480 Mass. 462 (2018)

          FTI, LLC v. Robert Duffy, Stephen Coulombe, Elliot Fuhr, and BRG,
           No. 1684-cv-03176-BLS2, 2017 Mass. Super. LEXIS 93 (May 4, 2017)

          Gillette Co. v. Craig Provost,
           91 Mass. App. Ct. 133 (2017)



                                              2
Case 1:19-cr-10195-WGY Document 56-1 Filed 06/22/20 Page 3 of 3



   Crane & Co. v. Gregory Jordan and Ad Lucem Corp.,
    No. SUCV2016-00560-BLS2, 2016 Mass. Super. LEXIS 316 (Sept. 1, 2016)

   SolmeteX, LLC v. Al Dube and Enpress, LLC,
    No. SUCV2014-01034-BLS2, 2016 Mass. Super. LEXIS 314 (Aug. 31, 2016)

   SimpliVity Corp. v. Keith Moran,
    No. 14-cv-2133, 2016 Mass. Super. LEXIS 297 (Aug. 14, 2016)

   OpenRisk, LLC v. Marc Roston, Spectant Group, and MNR Capital, LLC,
    No. 15-P-1282, 90 Mass. App. Ct. 1107 (2016)

                              *****




                                     3
